 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:10-CR-275-RFB-GWF

 9                Plaintiff,                       Amended Final Order of Forfeiture

10         v.

11 BRADLEY TUBIN,

12                Defendant.

13          This Court found that defendant Bradley Tubin shall pay the criminal forfeiture

14 money judgment of $745,000 in United States Currency pursuant to Fed. R. Crim. P.

15 32.2(b)(1) and (2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §

16 982(a)(2)(A); and 21 U.S.C. § 853(p). Superseding Criminal Indictment, ECF No. 19;

17 Change of Plea, ECF No. 70; Plea Agreement, ECF No. 71; Order of Forfeiture, ECF No.

18 73.

19          The United States District Court for the District of Nevada sentenced Bradley Tubin

20 and entered the sentencing Order of Forfeiture with a criminal forfeiture money judgment of

21 $745,000 in United States Currency pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18

22 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. §

23 853(p). Sentencing Minutes, ECF No. 94; Sentencing Order of Forfeiture, ECF No. 93.

24         The United States District Court for the District of Nevada entered the Judgment in

25 a Criminal Case on Bradley Tubin with the Sentencing Order of Forfeiture (ECF No. 93)

26 attached. Judgment in a Criminal Case, ECF No. 95.

27 / / /

28 / / /
 1   SUBSTITUTION - 2004 Ferrari 360 Spider

 2          The United States filed a Sealed Ex Parte Motion to File this Motion and the Sealed

 3   Ex Parte Motion to Substitute and to Forfeit Property of Bradley Tubin under Seal and

 4   Motion to Unseal and Order (ECF No. 98) along with the Sealed Ex Parte Motion to

 5   Substitute and to Forfeit Property of Bradley Tubin (ECF No. 99) to be used towards

 6   satisfaction of Bradley Tubin’s criminal forfeiture money judgment. This Court entered the

 7   order granting the United States’ motion to seal and unseal (ECF No. 100) and the

 8   Substitution and Forfeiture Order (ECF No. 101) authorizing the substitution and forfeiture

 9   of the following asset pursuant to 21 U.S.C. § 853(p): a 2004 Ferrari 360 Spider, blue in

10   color, Vehicle Identification Number ZFFYT53A240136276, Utah license plate

11   MYBABLU (property).

12          The Federal Bureau of Investigation took the property into custody (ECF No. 102).

13   After the property was taken into custody and the United States filed the Notice of Filing

14   Service of Process (ECF No. 102) showing that the property was taken into custody, the

15   sealed motions and the Substitution and Forfeiture Order were automatically unsealed per

16   the Order granting the Motion to Seal and Unseal (ECF No. 100) so that the proper parties

17   could be served.

18          On October 16, 2015, Bradley Tubin was personally served with the two motions,

19   the Substitution and Forfeiture Order, and the Notice. Notice of Filing Service of Process,

20   ECF No. 102.

21          On November 3, 2015, FDIC as Trustee for Washington Mutual, c/o The

22   Corporation Trust Company of Nevada as Registered Agent, 701 S. Carson Street, Suite

23   200, Carson City, Nevada 89701 was served by regular and certified return receipt requested

24   mail tracking number 7015 1520 0001 4971 5657 with the two motions, the Substitution and

25   Forfeiture Order, and the Notice. Notice of Filing Service of Process, ECF No. 106.

26          On November 3, 2015, FDIC as Trustee for Washington Mutual, FDIC Restitution

27   Payments, P.O. Box 971774, Dallas, Texas 75397 was served by regular and certified return

28   receipt requested mail tracking number 7015 1520 0001 4971 5633 with the two motions,
                                                 2
 1   the Substitution and Forfeiture Order, and the Notice. Notice of Filing Service of Process,

 2   ECF No. 106.

 3          On November 3, 2015, Bank of America, NA, c/o Legal Processing Center,

 4   Registered Agent, P.O. Box 15074, Wilmington, Delaware 19850 was served by regular and

 5   certified return receipt requested mail tracking number 7015 1520 0001 4971 5640 with the

 6   two motions, the Substitution and Forfeiture Order, and the Notice. Notice of Filing Service

 7   of Process, ECF No. 106.

 8          On November 3, 2015, Bank of America, NA, c/o Brian Moynihan, Chairman and

 9   CEO, 100 N. Tryon Street, Charlotte, NC 28255 was served by regular and certified return

10   receipt requested mail tracking number 7015 1520 0001 4971 5619 with the two motions,

11   the Substitution and Forfeiture Order, and the Notice. Notice of Filing Service of Process,

12   ECF No. 106.

13          The United States filed and this Court granted its Motion for an Interlocutory Order

14   of Sale of the 2004 Ferrari 360 Spider (ECF Nos. 103-105).

15          This Court finds the United States of America published the notice of forfeiture in

16   accordance with the law via the official government internet forfeiture site,

17   www.forfeiture.gov, consecutively from November 21, 2015, through December 20, 2015,

18   notifying all potential third parties of their right to petition the Court. Notice of Filing Proof

19   of Publication, ECF No. 107.

20   SUBSTITUTION - Fidelity Individual Retirement Account Number XXXXX4463

21          The United States filed a Sealed Ex Parte Motion to File this Motion and the Sealed

22   Ex Parte Second Motion to Substitute and to Forfeit Property of Bradley Tubin under Seal

23   and Motion to Unseal and Order (ECF No. 113) along with the Sealed Ex Parte Second

24   Motion to Substitute and to Forfeit Property of Bradley Tubin (ECF No. 114), the Sealed

25   Notice of Errata attaching Proposed Second Amended Substitution and Forfeiture Order

26   (ECF No. 118), and the Sealed Notice of Errata attaching Second Amended Substitution

27   and Order (ECF No. 119) to be used towards satisfaction of Bradley Tubin’s criminal

28   forfeiture money judgment. This Court entered the order granting the United States’ Sealed
                                                 3
 1   Ex Parte Motion to File this Motion and the Second Motion to Substitute and to Forfeit

 2   Property of Bradley Tubin Under Seal and Motion to Unseal and Order (ECF No. 115), the

 3   order granting the Second Substitution and Forfeiture Order (ECF No. 116), and the

 4   Motion to Unseal and Order (ECF Nos. 124 and 126) authorizing the substitution and

 5   forfeiture of the following asset pursuant to 21 U.S.C. § 853(p): Fidelity Individual

 6   Retirement Account, located at Fidelity Investments, 2225 Village Walk Drive, Ste. 199,

 7   Henderson, Nevada 89052, account number XXXXX4463, held in the name of Bradley

 8   Tubin, SSAN XXX-XX-4296, which had a balance of $2,528.18 (property).

 9           The Federal Bureau of Investigation took the property into custody (ECF No. 120).

10   After the property was taken into custody and the United States filed the Notice of Filing

11   Service of Process (ECF No. 120) showing that the property was taken into custody, the

12   sealed motions and the Substitution and Forfeiture Order were automatically unsealed per

13   the Order granting the Motion to Seal and Unseal (ECF No. 126) so that the proper parties

14   could be served.

15          This Court finds the United States of America published the notice of forfeiture in

16   accordance with the law via the official government internet forfeiture site,

17   www.forfeiture.gov, consecutively from August 26, 2018, through September 24, 2018,

18   notifying all potential third parties of their right to petition the Court. Notice of Filing Proof

19   of Publication, ECF No. 135.

20          On September 19, 2018, Bradley Tubin was personally served with the two motions,

21   the Sealed Ex Parte Second Motion to Substitute and to Forfeit Property and Forfeiture

22   Order, and the Notice and the Second Substitution and Forfeiture Order. Notice of Filing

23   Service of Process, ECF No. 136.

24          This Court finds no petition was filed herein by or on behalf of any person or entity

25   and the time for filing such petitions and claims has expired.

26          This Court finds no petitions are pending with regard to the assets named herein and

27   the time for presenting such petitions has expired.

28   ///
                                                     4
 1          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 2   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 3   hereinafter described are condemned, forfeited, and vested in the United States of America

 4   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 5   981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(n)(7)

 6   and (p) and shall be disposed of according to law: $75,500 in United States Currency in lieu

 7   of the 2004 Ferrari 360 Spider, blue in color, Vehicle Identification Number

 8   ZFFYT53A240136276, Utah license plate MYBABLU and Fidelity Individual Retirement

 9   Account, located at Fidelity Investments, 2225 Village Walk Drive, Ste. 199, Henderson,

10   Nevada 89052, account number XXXXX4463, held in the name of Bradley Tubin, SSAN

11   XXX-XX-4296, which had a balance of $2,528.18 which the net proceeds after costs and

12   expenses will be applied towards the criminal forfeiture money judgment of $745,000 in

13   United States Currency.

14           This Court finds that the United States of America may amend this order at any

15   time to add subsequently located property or substitute property to the forfeiture order

16   pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

18   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

19   deposit, as well as any income derived as a result of the United States of America’s

20   management of any property forfeited herein, and the proceeds from the sale of any

21   forfeited property shall be disposed of according to law.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record and three certified copies to the United States

24   Attorney’s Office, Attention Daniel D. Hollingsworth, Asset Forfeiture Unit.

25          DATED this 10th day of February, 2019.

26

27
                                                  RICHARD F. BOULWARE, II
28                                                UNITED STATES DISTRICT JUDGE
                                                    5
 1                                   PROOF OF SERVICE

 2         A copy of the foregoing was served by the below identified method of service on

 3   January 4, 2019:

 4         First Class Mail:
           Bradley Tubin
 5         3045 S. Maryland Parkway, #339
           Las Vegas, NV 89109
 6

 7

 8
                                                     /s/ Heidi L. Skillin
 9                                                  HEIDI L. SKILLIN
                                                    FSA Contractor Paralegal
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                6
